 
 
DENTSPLY
INTERNATIONAL


 
Annual Incentive Compensation Plan
 
 
 

--------------------------------------------------------------------------------

 
 
DENTSPLY INTERNATIONAL INC.
AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN
 
I. 
PURPOSE



 
To provide greater incentive for key employees to continually exert their best
efforts on behalf of the Company by rewarding them for achieving predetermined
operating objectives.



 
To attract and retain in the employ of the Company outstanding results oriented
individuals.



 
To align the interests of such employees with those of the Company's
stockholders.



 
To create a management team effort within the various Profit Centers and
operating units of the Company.



II. 
ADMINISTRATION



 
The Plan will be administered by, and any question of interpretation under the
Plan determined by, the Human Resources Committee ("Human Resources Committee")
of the Dentsply International Inc. Board of Directors (the "Board").  The Board
or the Human Resources Committee may appoint an Incentive Compensation Plan
Committee ("ICP Committee") consisting of management employees to assist in the
administration of the Plan.



III. 
AWARDS



 
Awards will be determined by the Human Resources Committee, based on criteria
determined by such Committee and described in Section VIII hereof, for each
applicable year (a "Bonus Year").  Cash payments will be made to participants
immediately after the close of corporate books for the applicable Bonus Year but
in no case later than March 1st of the year succeeding the applicable Bonus
Year.  Payments will be rounded up or down to the nearest $100 equivalent.



IV. 
PARTICIPANT ELIGIBILITY




 
A. 
Profit Centers




 
1. 
General Managers




 
2. 
Individuals who normally report directly to the General Manager.



 
3.
Individuals' work assignment must have a direct bearing on the profit-ability of
the Profit Center.



 
4.
Individual must be recommended for participation by both the General Manager of
the Profit Center and the Corporate Officer responsible for the Profit Center
and approved by the ICP Committee.

 
 
 

--------------------------------------------------------------------------------

 
 

 
B. 
Corporate Staff



 
1.
Individuals whose work assignment must have direct bearing on the profitability
of the corporation.




 
2. 
Officers




 
3. 
Individuals who normally report directly to a Corporate Officer.



 
4.
Individual must be recommended for participation by the responsible Corporate
Officer and the President and approved by the ICP Committee.



V. 
ENROLLMENT



 
The Board will designate the officers who will be participants.  General
Managers will send their recommendations for participation to the Corporate
Officer responsible for the Profit Center or Corporate Staff Department.



 
Corporate Officers will send recommendations to the ICP Committee and Corporate
Human Resources Office who will be charged with monitoring participants in
conjunction with the ICP Committee.



VI. 
VESTING OF BONUS RIGHTS



 
A.
Those participants who leave the employ of the Company before the end of the
Bonus Year for any reason other than qualified normal or early retirement or a
bona fide physical or mental disability (as determined by the Human Resources
Committee) will receive no bonus payment for the Bonus Year.



 
B.
Those participants who die or who take normal or early retirement or resign due
to a bona fide disability (as determined by the Human Resources Committee)
before the end of the Bonus Year will receive a bonus award based upon the
pro-rata base pay received while actually working during the Bonus Year.



VII. 
PARTICIPANT ADDITIONS OR DELETIONS



 
Profit Center General Managers or Corporate Officers may remove participants
from the Plan at any time during the Bonus Year by following the same procedure
outlined in Enrollment.  Any participants who are removed from the Plan during a
Bonus Year shall have no right to receive payments under the Plan for any
portion of such Bonus Year.



 
Participants may be added during the Bonus Year if they are a direct replacement
for someone already enrolled in the Plan or, if they are hired to fill a new
position eligible for the Plan, and will be in the qualifying position for at
least six months.  In this instance the new person will only receive his or her
bonus award based on the pro-rata base pay received while enrolled in the Plan.

 
 
 

--------------------------------------------------------------------------------

 
 
VIII. 
PLAN CRITERIA



 
The Plan centers on each Profit Center's performance as measured against the
relevant budget, submitted by Profit Center Management and approved by Corporate
Management.  For corporate level employees, bonuses will be based on corporate
performance measured against the corporate budget.



 
The actual operating results will be adjusted for major sales or dispositions of
assets not in the ordinary course of business and changes in the business or
segments of the business which are directed to be carried out by Corporate
Management to the extent they were not included in the target. In addition, the
Human Resources Committee has approved certain principals for measuring earnings
related to restructurings, impairments, stock repurchases, legal settlements,
acquisitions, the effects of non-cash gains or losses resulting from the
application of the provisions of SFAS No. 157, and other unbudgeted items.



In addition to budget based objectives, the Human Resources Committee can
establish non-financial objectives as it deems appropriate, including
qualitative or strategic objectives.


 
Base salary is defined as the total of 12 times year-end actual monthly salary
received during the Bonus Year or a base salary established by the ICP
Committee.  It does not include any other compensation that might be received.



 
Separate bonus calculations will be made for Officers, General Managers, Key
Employees and Corporate Staff.



IX. 
HUMAN RESOURCE COMMITTEE



 
The Human Resource Committee may adjust the mathematical calculation of the ICP
bonus in their sole discretion by + 2.5% (+ 15% in terms of payout), based on
their evaluation of business performance.



X. 
AMENDMENTS TO THE PLAN



 
The Board has the right to modify or repeal this Plan entirely at its
discretion.  However, any bonus payments that have been earned in accordance
with, but not yet paid under, this Plan cannot be canceled without consent of
the participant.

 
 
 

--------------------------------------------------------------------------------

 